Citation Nr: 0605986	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals of fractured 
first, second and third metatarsals of the left foot, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision by 
the Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2003, a videoconference 
hearing was held before the undersigned; a transcript of this 
hearing is of record.  This case was previously before the 
Board in March 2004 and was remanded for additional 
development.


FINDING OF FACT

The veteran's service connected left foot disability is 
manifested by complaints of pain, weakness and occasional 
swelling, and is productive of no more than moderate 
functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of fractured first, second and third metatarsals of 
the left foot have not been met.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The record reflects that through a July 2002 letter, prior to 
the RO's initial adjudication of the veteran's claim, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim for increased rating, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  An October 2004 
supplemental statement of the case (SSOC) provided a full 
outline of the regulations implementing the VCAA, including 
(at pp. 2-3) that the veteran should submit any evidence in 
his possession pertinent to his claim.  He has had ample 
opportunity to respond or supplement the record.  

The veteran has not identified any pertinent evidence that 
remains outstanding.  In July 2002 and August 2004, the 
veteran underwent VA examinations that assessed the severity 
of his service-connected disability.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim. 

The veteran was granted service connection for his left foot 
disability in December 1967.  He has been assigned a 10 
percent rating for this disability since 1969.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's left foot disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5284.  Diagnostic 
Code 5284 assigns a 10 percent rating for a moderate foot 
injury; a 20 percent rating for a moderately severe foot 
injury, and a 30 percent rating for a severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

VA treatment records dated from June 2001 to May 2004 reflect 
that the veteran made complaints of left foot pain and sought 
treatment for problems primarily related to onychomycosis.

A July 2002 VA examination report notes the veteran's 
complaints of intermittent foot pain, especially with a lot 
of walking, weakness, stiffness and some swelling.  The 
veteran indicated that some of these symptoms may be due to 
his diabetes.  He indicated that he was able to walk 1/4 mile 
(one block) before having to take a break.  The veteran 
denied any recent flare-ups.  He indicated that stairs and 
cement floors did not bother his foot.  He reported that he 
used to have a brace and an insert for his shoe, but he no 
longer used these items.  The examiner noted that the veteran 
was employed as a mechanic, and had taken some time off 
because of his foot pain.  Examination of the left foot 
revealed some bronzing on the lateral side, with no 
temperature or color changes.  Some crepitus was noted in the 
forefoot with range of motion of the toes and ankle.  
Tenderness to palpation was noted at the insertion of the 
second metatarsal.  The veteran was able to stand on his 
heels and toes by holding.  He was able to get on and off the 
examination table by planting his left foot with no 
difficulty.  The veteran was able to squat and get in and out 
of a chair with no difficulty.  No valgus deformity was 
noted.  The forefoot and midfoot had good alignment.  The 
arch of the left foot was low.  Gait was very slow.  X-rays 
of the left foot revealed mid and forefoot deformity and 
moderate mid foot degenerative involvement medially.  The 
impression was status post-fracture of the left first, second 
and third metatarsals with residual stiffness, crepitus and 
mild swelling.

During a July 2003 videoconference hearing, the veteran 
testified that he experienced pain and swelling in his left 
foot.  He indicated that he had had problems climbing stairs 
for "many years."  Occasionally, he used a cane.  The 
veteran stated that he left work early about twice a month 
because of his foot pain.  

At an August 2004 VA examination of the feet, the veteran 
indicated that he had constant left foot pain.  He also 
indicated that he had left foot weakness, stiffness, and 
occasional swelling.  The veteran stated that he had been 
using shoe inserts for the prior four months that were 
helpful to some degree.  The veteran remarked that his 
walking tolerance was 50 feet and he had been using a cane 
for the past month.  The veteran indicated that he had to 
change his bedroom from the second floor to the first floor 
due to his left foot pain.  Physical examination revealed a 
bony protrusion in the distal left carpal area at the base of 
the first and second metatarsal.  The longitudinal arch in 
both feet appeared minimally lowered without the arch 
touching the floor on either side; there was minimal 
bilateral pronation.  The metatarsal arches were flat, 
equivalent, and without erythema, pressure sores, or callus 
formation.  There was a prominent tarsal-metatarsal junction 
involving the first and second ray on the left only without 
soreness or redness.  The left large toe had a markedly 
deviated and thickened toenail.  The MP joint flexion was 
from 0-15 degrees.  The interphalangeal joint bilaterally 
flexed from 0-45 degrees.  The left second toe revealed a 
hammer toe deformity at the DIP joint.  X-rays revealed 
healed fractures of the metatarsals with good alignment.

The impression of the August 2004 VA examination was as 
follows: status post-fractures of first, second, third 
metatarsals, left foot with mild deformity secondary to post-
traumatic spontaneous fusion of the first cuneiform-
metatarsal joint with excess callus formation; ectopic bone 
formation first metatarsal shaft and mild sublucation of the 
fifth metatarsal ray; and minimal degenerative joint disease, 
both first MP joints.

The August 2004 VA examiner stated that the veteran's 
complaints were "out of proportion to the physical 
findings."

The Board notes that the medical evidence of record shows 
that the fractures in the veteran's left foot are well healed 
with good alignment.  During the August 2004 VA examination, 
the veteran complained of constant foot pain and essentially 
indicated that he needed a cane to walk.  The objective 
findings, however, noted only mild deformity, such as mild 
subluxation of the fifth metatarsal ray, mild degenerative 
joint disease of the first MP joints, and minimal pronation 
of the feet.  The August 2004 VA examiner specifically noted 
that the metatarsal arch was flat, without erythema, pressure 
sores, or callus formation.

The medical evidence of pain on use and other symptoms, in 
conjunction with the minimal objective physical findings from 
both the July 2002 and August 2004 VA examinations is 
sufficient to establish no more than moderate disability.  
The veteran does not have moderately severe objective 
findings or the functional equivalent thereof.  Although he 
complained of pain, no functional loss due to pain has been 
shown.  While the Board views the veteran's reports of pain 
as credible, and has reviewed the veteran's July 2003 Board 
hearing testimony in this regard, his complaints do not 
present a picture consistent with moderately severe 
disability.  A review of the claims file, including the July 
2002 and August 2004 VA examinations, reveals no findings of 
instability, excess fatigability, or incoordination.  In 
fact, the August 2004 VA examiner opined that the veteran's 
complaints were "out of proportion to the physical 
findings."  The Board is unable to conclude, therefore, that 
the veteran's level of functioning is indicative of more than 
moderate disability.

Despite the veteran's complaints, the record does not reflect 
an extensive history of treatment for his feet.  Treatment 
appears to consist essentially of orthotics.  The Board 
observes that the August 2004 VA examiner specifically noted 
that orthotics should "significantly alleviate [the 
veteran's] symptoms and increase his tolerance to ambulation 
and weight-bearing."  In short, there is no evidence of 
pathology which might be said to be indicative of moderately 
severe or severe foot pathology.

The Board has considered the veteran's contentions, to 
include his contentions concerning pain, but the objective 
medical evidence shows that the functional impairment from 
the disability does not more nearly approximate moderately 
severe than moderate.  The Board has considered all 
potentially applicable criteria, but has found no schedular 
basis for assigning a higher evaluation.  In sum, the Board 
must conclude that the preponderance of the evidence is  
against the veteran's claim for a higher schedular 
evaluation.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has indicated that his left foot 
disability has caused him to miss three weeks of work in the 
past year; however, a review of the evidence does not 
demonstrate that the veteran's left foot disability, alone, 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation).  There 
is no showing that the veteran's service-connected left foot 
has necessitated frequent periods of hospitalization or 
resulted in functional impairment not contemplated by the 
applicable schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not warranted.


ORDER

A rating in excess of 10 percent for residuals of fractured 
first, second and third metatarsals of the left foot is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


